Trammell:
This proceeding is for the redetermination of a deficiency in income tax for the calendar year 1922 in the amount of $130.54.
*311The petitioner alleges that the Commissioner erred in denying the taxpayer and his wife the right to file individual amended returns of income for the years 1921 and 1922 when joint returns of income were originally filed.
BINDINGS OP PACT.
The petitioner is an individual residing at 5429 Cornell Avenue, Chicago, Ill., and was during the year in question, employed at a salary of $12,204 as general western sales manager for the LaSalle Extension University.
In 1913 petitioner’s wife, Miriam L. Buttolph, purchased a 36-apartment building, located between 49th and 50th Streets on Prairie Avenue, Chicago, at a cost of $101,000, the land being valued at $27,000, and the building at $80,000. The title to this property is in the name of Mrs. Miriam L. Buttolph, and the property and the income therefrom are her separate estate and property. The net income from this property, after deducting maintenance cost, depreciation, etc., for the year 1922, was $9,159.91. During all the years from 1913 to 1922, inclusive, the petitioner and his wife, in an effort to comply with the requirements of the income-tax laws, made and filed joint income-tax returns showing the gross income and deductions of both husband and wife. During all of these years the petitioner was unconscious of his and his wife’s right and privilege under the said tax laws of making separate tax returns and of having their income-tax liability computed separately.
Early in the year 1924, having been advised of his and his wife’s right to make separate income-tax returns, they then made separate returns for the. calendar year 1923, and on or about March 6, 1924, they made separate income-tax returns upon proper department forms for each of the calendar years 1919, 1920, 1921, and 1922, and asked to have their tax liability for those years redetermined upon the basis of such amended separate returns and made a claim for refund of amounts claimed to have been paid in excess for said years.
On June 26, 1925, the respondent mailed to the petitioner a deficiency letter in which there were shown deficiencies and overassess-ments as follows:
[[Image here]]
*312In this deficiency letter the respondent said:
Xour amended returns for 1919 and 1920 have been accepted. The amended returns for 1921 and 1922, and the claim for the refund of a portion of the tax liability for these years are rejected * * *.
On August 6, 1925, the petitioner brought this action for a re-determination of the above-described deficiency for the calendar year 1922.
Judgment will he entered for the respondent. See B. Downes, Jr., v. Commissioner, 5 B. T. A. iom.